Case 2:18-cv-13681-SFC-APP ECF No. 122, PageID.4562 Filed 11/16/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

Justin Reid,

        Plaintiff,

v.                                             Case No. 18-13681

City of Detroit, et al.,                       Sean F. Cox
                                               United States District Court Judge
      Defendants.
__________________________/

                                  ORDER DENYING
                     PLAINTIFF’S MOTION FOR RECONSIDERATION

        In this civil action, Plaintiff Justin Reid asserts §1983 claims against the City of Detroit

and five of its current or former police officers, alleging that the officers violated his Fourth

Amendment rights during the execution of a search warrant at his business premises in January

of 2014. He also asserts a Monell claim against the City, seeking to hold it liable for those

violations.

        This matter recently came before the Court on a Motion for Default Judgment filed by

Plaintiff, as to Defendant Leavells only. This Court denied that motion in an Opinion and Order

issued on October 2, 2020. (See ECF No. 117). As explained in it, Plaintiff served Defendant

Leavells with the First Amended Complaint (“FAC”), and obtained a Clerk’s Entry of Default

when that was the operative complaint. Plaintiff later filed a Second Amended Complaint

(“SAC”), that included a new claim against Leavells, thereby requiring Plaintiff to serve that

amended pleading on Leavells. But Plaintiff failed to do so. The case law reflects that under

these circumstances, Plaintiff may only seek a default judgment against Leavells as to the FAC.


                                                  1
Case 2:18-cv-13681-SFC-APP ECF No. 122, PageID.4563 Filed 11/16/20 Page 2 of 7




This Court concludes that pleading, even when all well-pleaded factual allegations as to Leavells

are accepted as true, fails to establish that Leavells is liable for violating Plaintiff’s Fourth

Amendment rights.

        The matter is now before the Court on a Motion for Reconsideration, wherein Plaintiff

asks the Court to reconsider that ruling. For the reasons set forth below, the Court shall DENY

the motion for reconsideration.

        Motions for reconsideration are governed by Local Rule 7.1 of the Local Rules of the

Eastern District of Michigan, which provides:

        (3) Grounds. Generally, and without restricting the court’s discretion, the court
        will not grant motions for rehearing or reconsideration that merely present the
        same issues ruled upon by the court, either expressly or by reasonable
        implication. The movant must not only demonstrate a palpable defect by which
        the court and the parties and other persons entitled to be heard on the motion have
        been misled but also show that correcting the defect will result in a different
        disposition of the case.

See Eastern District of Michigan Local Rule 7.1(h)(3). A motion for reconsideration does not

afford a movant an opportunity to present the same issues that have been already ruled on by the

court, either expressly or by reasonable implication. Nor does a motion for reconsideration

afford the movant an opportunity to make new arguments that could have been, but were not,

raised before the Court issued its ruling.

        Unless the Court orders otherwise, no response to a motion for reconsideration is

permitted and no hearing is held. Eastern District of Michigan Local Rule 7.1(h)(3). This Court

concludes that, with respect to Plaintiff’s Motions for Reconsideration, neither a response brief

nor a hearing is necessary.

        In this Court’s Opinion and Order denying Plaintiff’s motion seeking entry of a default


                                                   2
Case 2:18-cv-13681-SFC-APP ECF No. 122, PageID.4564 Filed 11/16/20 Page 3 of 7




judgment against Defendant Leavells, this Court explained:

               Rule 5 of the Federal Rules of Civil Procedure governs “Serving and
       Filing Pleadings and Other Papers.” The rule provides that, unless the rules
       provide otherwise, “a pleading filed after the original complaint” is generally
       required to be served, “unless the court orders otherwise under Rule 5(c) because
       there are numerous defendants.” Fed. R. Civ. P. 5(a)(1)(B). The rule expressly
       provides:

              (2) If a Party Fails to Appear. No service is required on a party
              who is in default for failing to appear. But a pleading that asserts
              a new claim for relief against such a party must be served on that
              party under Rule 4.

       Fed. R. Civ. P. 5(a)(2) (emphasis added). Thus, if an amended complaint contains
       “new or additional claims for relief” against a party in default, then Rule 5(a)
       requires personal service of that amended pleading pursuant to Rule 4. Varnes v.
       Local 91, Glass Bottle Blowers Ass’n of U.S. and Canada, 674 F.2d 1365, 1368
       (11th Cir. 1982); 4B Fed. Prac. & Proc. Civ. § 1144 Appearance a Prerequisite
       for Service (4th ed.) (Explaining that under the second sentence of Rule 5(a)(2), a
       party who is in default for failure to appear is entitled to receive a pleading
       asserting new or additional claims against him and “it must be served on him
       under Rule 4 as if it were original process.”); D’Angelo v. Potter, 221 F.R.D. 289,
       291 (Explaining that under Rule 5, a plaintiff has no legal obligation to serve an
       amended pleading on a defaulted defendant “except for an amended complaint
       that contains new or altered claims for relief.”).

(ECF No. 117 at 9). This Court then reviewed and compared Plaintiff’s FAC and his SAC, in

order to determine if the SAC contains a new or additional claim against Defendant Leavells:

               In this case, Reid asserts § 1983 civil rights claims against several officers,
       including Leavells. The Sixth Circuit “has consistently held that damage claims
       against government officials arising from alleged violations of constitutional
       rights must allege, with particularity, facts that demonstrate what each defendant
       did that violated the asserted constitutional right.” Lanman v. Hinson, 529 F.3d
       673, 684 (6th Cir. 2008) (emphasis in original); Terrance v. Northville Reg.
       Psych. Hosp., 286 F.3d 834, 842 (6th Cir. 2002) (The Sixth Circuit “has
       consistently held that damage claims against governmental officials alleged to
       arise from violation of constitutional rights cannot be founded upon conclusory,
       vague or general allegations, but must instead, allege facts that show the existence
       of the asserted constitutional rights violation recited in the complaint and what
       each defendant did to violate the asserted right.”) (emphasis in original).
               A comparison of the First and Second Amended Complaints shows that

                                                 3
Case 2:18-cv-13681-SFC-APP ECF No. 122, PageID.4565 Filed 11/16/20 Page 4 of 7




       the Second Amended Complaint contains new or additional claims against
       Defendant Leavells.
               In the First Amended Complaint, Reid alleged that the “Defendant-
       Officers” did various things during the execution of a search warrant in January
       of 2014, without specifying which officers did them. As to Defendant Leavells,
       the First Amended Complaint lists him in the caption and then references him by
       name just once:

               18.     Plaintiffs recently obtained an affidavit in support of a
                       search warrant for their premises (though Plaintiffs were
                       never shown a copy of same) that was signed by Arthur
                       Leavells who was criminally indicted and pled guilty for
                       his role in a conspiracy to rob legitimately operated
                       marijuana grow and distribution facilities in and around the
                       City of Detroit.

       (ECF no. 19 at PageID.223). Thus, that paragraph alleges that: 1) Leavells signed
       the affidavit that was used to obtain the search warrant at issue in this case; and 2)
       that Leavells was charged with, and plead guilty to, being involved in a
       conspiracy that is not alleged to have any connection to the search at issue in this
       case.
               In the Second Amended Complaint, Reid then included – for the first time
       – factual allegations specific to the alleged wrongful conduct of Defendant
       Leavells:

               21.     Defendant Leavells falsely testified to facts in the affidavit
                       in support of the search warrant of Plaintiff’s business. In
                       particular, Defendant Leavells provided false testimony
                       regarding information he alleges he received from a source
                       of information (“SOI 2499”) and otherwise fabricated the
                       bases of probable cause by falsely testifying as to a
                       controlled buy between SOI 2499 and a “seller” at
                       Plaintiff’s business.

       (Sec. Am. Compl. at ¶ 21). Those factual allegations as to Defendant Leavells
       were not included in the First Amended Complaint. Thus, the Second Amended
       Complaint contains a new or additional claim against Defendant Leavells – that
       Leavells violated Reid’s constitutional rights by falsely swearing to an affidavit
       that was used to obtain a search warrant for Plaintiff’s property.

(ECF No. 117 at 9-10). Accordingly, because Plaintiff did not serve the SAC on Defendant

Leavells, his request for a default judgment stating that he is liable for the factual allegations set


                                                   4
Case 2:18-cv-13681-SFC-APP ECF No. 122, PageID.4566 Filed 11/16/20 Page 5 of 7




forth in the SAC was denied by this Court.

       In seeking reconsideration of this Court’s rulings, Plaintiff asserts this Court erred

because “Plaintiff’s First and Second Amended Complaints asserted only one and the same claim

against Defendant Leavells for a Fourth Amendment violation.” (Pl.’s Br. at PageID.4471).

That is, Plaintiff asserts that “the claim asserted against Defendant Leavells was the same exact

claim in the SAC as it was in the FAC.” (Id. at 2) (emphasis added). Plaintiff bases this

argument on the fact that both complaints include a count titled, “Fourth Amendment Violation,”

that was asserted against all of the individual Defendants.

       Plaintiff attempts to characterize the factual allegation in the SAC that Leavells “falsely

testified to facts in the affidavit in support of the search warrant” as “additional factual support”

for the Fourth Amendment claim asserted against Leavells in the FAC. This argument misses

the point that Plaintiff’s FAC included no factual allegations that could support a Fourth

Amendment claim against Leavells.

       It is Plaintiff’s position that: 1) he could file and serve a complaint that includes an over-

arching count titled, “Fourth Amendment Violation” asserted against numerous individual

Defendants, without including any factual allegations that would support such a claim against a

given Defendant such as Leavells; 2) later file an amended complaint that then includes factual

allegations against that defendant that could subject him to liability; 3) not serve that Defendant

with that amended pleading; and 4) nevertheless obtain a default judgment against that

Defendant based on the factual allegations in that amended pleading.

       Plaintiff’s position would entirely undermine the rationale behind Fed. R. Civ. P. 5(a).

As explained by the Eleventh Circuit:


                                                  5
Case 2:18-cv-13681-SFC-APP ECF No. 122, PageID.4567 Filed 11/16/20 Page 6 of 7




       Rule 4, and Rule 5(a) as it applies to parties in default for failure to appear, reflect
       a policy that a defendant should receive notice of all claims for relief upon which
       a court may enter judgment against him. Formal personal service impresses upon
       a defendant that judicial process has been invoked to effect a coercive remedy
       against him. Whether the notice be that an action has commenced or that the
       moving party has added a new or additional claim for relief against a party in
       default for failure to appear, the need for notice is the same.

Varnes v. Local 91, Glass Bottle Blowers Ass’n of U.S. and Canada, 674 F.2d 1365, 1368 (11th

Cir. 1982). With the new information provided in an amended pleading, a defaulted defendant is

then able to make strategy decisions about how to proceed. “The defendant is entitled to make

these strategy decisions following notice of the new or additional claim for relief, irrespective of

whether upon hindsight plaintiff has actively pursued that claim. To facilitate this process Rule

5(a) requires the complaint be personally served pursuant to Rule 4 once the amended complaint

asserts a new or additional claim for relief.” Id. at 1369.

       In his motion, Plaintiff states that this “Court seems to suggest that any ‘new information

provided in an amended pleading’ would trigger” a plaintiff’s duty to serve a defaulted defendant

with an amended pleading. (Pl.’s Br. at 3). That is not so. As explained in this Court’s

Opinion and Order, the FAC that Leavells was served with does not state a Fourth Amendment

claim against Leavells. That the SAC included new factual allegations as to Leavells such that

it, for the first time, now asserts a Fourth Amendment claim against him shows that the new

pleading added a new or additional claim against Leavells. Because of that, Plaintiff was

required to serve that SAC on Leavells if he wanted to obtain a default judgment against

Leavells that was based on the allegation set forth in it. Otherwise, absent having served

Leavells with the SAC, Plaintiff is left to pursue a default judgment against Leavells based on

the allegations in the FAC.


                                                  6
Case 2:18-cv-13681-SFC-APP ECF No. 122, PageID.4568 Filed 11/16/20 Page 7 of 7




      Accordingly, IT IS ORDERED that Plaintiff’s Motion for Reconsideration is DENIED.

      IT IS SO ORDERED.

                                        s/Sean F. Cox
Dated: November 16, 2020                Sean F. Cox
                                        United States District Judge




                                           7
